United States Court of Appeals,

                               Fifth Circuit.

                                No. 93-9149.

 In re LETTER ROGATORY FROM the FIRST COURT OF FIRST INSTANCE IN
CIVIL MATTERS, CARACAS, VENEZUELA, in the Matter of Electronic Data
Systems Corporation.

             Electronic Data Systems, Movant-Appellant.

                               Jan. 13, 1995.

Appeal from the United States District Court for the Northern
District of Texas.

Before POLITZ, Chief Judge, GOLDBERG and DUHÉ, Circuit Judges.

     GOLDBERG, Circuit Judge:

     This appeal concerns the validity of an order appointing a

commissioner to provide international judicial assistance pursuant

to a letter rogatory issued by a Venezuelan court.                   Appellant

Electronic   Data    Systems   Corporation     ("EDS")   asserts     that   the

information requested by the letter rogatory is not discoverable

under Venezuelan law, and thus the letter rogatory should not be

honored by the United States.        Also, EDS argues that the letter

rogatory denies it due process because the letter rogatory does not

conform to certain statutory requirements and fails to give notice

of what evidence is sought.      We disagree on both counts and affirm.

                                     I

     A subsidiary of EDS, Electronic Data Systems de Venezuela,

C.A., is involved in a labor dispute in Venezuela with Antonio

Papalardo, a Venezuelan national.        As part of this litigation, the

First   Court   of   First   Instance    in   Civil   Matters   in   Caracas,

Venezuela issued a letter rogatory requesting judicial assistance

                                     1
in verifying certain documents.           The pertinent portion of the

letter rogatory is as follows:

     As per writ dated October 1, 1991, this Court agreed to issue
     a Letter Rogatory to any Judge or other offier [sic.] who
     shall be able to testify, with jurisdiction in the city of
     Dallas, Texas ... to help us in the practice of the following
     formalities:

     First: The defendant requested the following in Chapter V of
     his writ of Calling of Proof: "We respectfully request the
     Court to return to us, with a prior certification on file, the
     documents marked letters "B", "D", "E" and "F", respectively,
     in order to verify, through an expert testimony or any other
     suitable means which may be necessary, the authenticity of the
     above mentioned documents, whether before the immigration
     authorities of the city of Dallas, Texas, United States of
     America, or at the offices of Electronic Data Systems
     Corporation in the same city ...

     The Venezuelan court transmitted the letter rogatory to the

United States State Department, which forwarded the matter to the

Office   of   Foreign   Litigation   in    the   Civil   Division   of   the

Department of Justice.        The Department of Justice referred the

matter to the United States Attorney's office for the Northern

District of Texas, since the subjects of the letter rogatory were

located in that jurisdiction.

     The United States Attorney's Office petitioned the district

court for the appointment of a commissioner to administer the

letter rogatory.    This petition was granted and Assistant United

States   Attorney   Rebecca    Gregory    was    appointed   commissioner.

Gregory issued three subpoenas to three specific employees of EDS,

and one subpoena issued to the "Custodian of Records for EDS."           EDS

filed a motion to modify or, alternatively quash, the subpoenas, on

the grounds that the letter rogatory sought information that was

not discoverable under Venezuelan law, and that the letter rogatory

                                     2
failed to meet certain due process requirements.

     EDS's    motion      was     referred         to     a    magistrate       judge,   who

determined that no discoverability determination was necessary, and

that EDS's due process arguments were without merit.                           EDS appealed

the magistrate judge's order to the district court.                            The district

court affirmed the order dismissing EDS's motion to modify the

subpoena.

                                          II

     EDS    argues   that       before    a       letter      rogatory    is    honored,   a

determination    should      be    made       as     to       whether    the   information

requested    would   be     discoverable            under       Venezuelan      law.     EDS

maintains that if such an analysis had been undertaken, the lower

court would have held that the letter rogatory sought information

that was not discoverable under Venezuelan law, and was therefore

not enforceable. EDS also argues that the letter rogatory violates

its due process rights by failing to follow statutory procedures

and by not providing adequate notice of the evidence requested.

Each argument will be addressed in turn.

A. Is A Discoverability Determination Required Of A Letter Rogatory
     Issued By A Foreign Court?

     Letters rogatory are governed by 28 U.S.C. § 1782, which was

last amended in 1964.           In amending § 1782, Congress took several

steps to broaden international judicial cooperation. For instance,

Congress expanded the class of litigation eligible for relief under

§ 1782 by replacing the word "court" with the word "tribunal."

Congress also extended § 1782 to private litigants whereas that law

had previously provided relief only to foreign courts.                            Finally,

                                              3
Congress abrogated the requirement that the foreign litigation

actually be pending before relief could be had under § 1782.   In re

Application of Aldunate, 3 F.3d 54, 57 (2nd Cir.), cert. denied, --

- U.S. ----, 114 S. Ct. 443, 126 L. Ed. 2d 376 (1993).

     The clear purpose of these amendments was to facilitate

American cooperation in foreign litigation matters.     However, one

does not have to delve very deeply into the subtext of § 1782 to

discern that Congress was also motivated by an expectation of

reciprocity in enacting the law. See, S.Rep. No. 1580, 88th Cong.,

2d Sess. 1, reprinted in 1964 U.S.Code Cong. & Admin.News 3782.

      There is no discoverability requirement in the text of §

1782, and there is nothing in the law requiring or suggesting that

American courts should examine the information requested by the

letter rogatory to determine whether that information comports with

the discovery rules of the requesting nation.     However, courts in

the United States have routinely undertaken a discoverability

determination when the request for information comes from a private

litigant.   The reason for this is to avoid assisting a foreign

litigant who desires to circumvent the forum nation's discovery

rules by diverting a discovery request to an American court.     The

case law in this area is very clear.    In re Application of Asta

Medica, S.A., 981 F.2d 1, 7 (1st Cir.1992);       John Deere Ltd. v.

Sperry Corp., 754 F.2d 132, 136 (3rd Cir.1985);    In re Request for

Assistance from Ministry of Legal Affairs, 848 F.2d 1151, 1156

(11th Cir.1988), cert. denied, 488 U.S. 1005, 109 S. Ct. 784, 102
L. Ed. 2d 776 (1989); In re Letter of Request from Crown Prosecution


                                4
Service, 870 F.2d 686, 693 n. 10 (D.C.Cir.1989).

        There is less clarity, though, in what, if any, scrutiny a

request for information from a foreign court should receive.                 In

fact,   there   are   no    cases   directly    on   point   in   this   matter.

However, the language and purposes of § 1782, as well as principles

of comity and international relations, indicate that no such

discoverability determination is required.

     The reason for reviewing a private litigant's request for

information is out of a fear of offending the forum nation by

furthering a scheme to obviate that nation's discovery rules. That

reason is, by necessity, not present in the case where a foreign

court is making a request for information, because the foreign

court is, presumably, the arbiter of what is discoverable under its

procedural rules.          For an American court to double-check the

foreign court's request to determine whether it is proper under the

foreign nation's rules would be exactly the kind of slight that §

1782 seeks to avoid.

     In amending § 1782 Congress sought to facilitate the process

of litigation involving multi-national parties, and one of the

benefits this law seeks to derive is that foreign nations will

return the courtesy by facilitating requests for information from

the United States.      The position urged by EDS would invite foreign

jurisdictions to delay requests for information from American

courts to determine whether the requests conform to the Federal

Rules   of   Civil    Procedure.      Because    examining    a   request   for

information from a foreign court for its discoverability is both


                                       5
unnecessary    and   would      thwart   efforts    to    foster    international

cooperation, we do not require such an examination.

B. Does The Letter Rogatory Violate EDS's Due Process Rights?

         EDS argues that the letter rogatory fails to meet the

constitutional requirements of due process.                  Specifically, EDS

argues that:      (1) the letter rogatory does not conform with the

statutory requirements for such instruments;               (2) is impermissibly

vague;      and (3) fails to adequately identify the individuals

sought.     We address these claims briefly since they are without

merit.

     The State Department has issued guidelines for the formulation

of letters rogatory.          22 C.F.R. 92.67(b).          EDS argues that the

letter    rogatory      is    invalid    because    it     does    not   meet    the

requirements of the State Department regulation. Specifically, EDS

complains    that    the     letter   rogatory     does   not     contain   written

interrogatories as suggested in the regulations.                  However, by its

very language, the regulation that EDS relies on is not compulsory

and does not mandate any particular form for letters rogatory.                   The

first sentence of the subsection EDS refers to states that a

"letter rogatory customarily " has certain features and requests

certain types of information.                Id. (emphasis provided).            The

regulation's use of the word "customarily" negates the inference

suggested    by   EDS    that   letters      rogatory     must    conform   to   the

requirements of the State Department's administrative rules.

      Next, EDS argues that the letter rogatory was impermissibly

vague in its request for information, and that this vagueness


                                         6
denied EDS of notice of what evidence was being sought.         EDS claims

that the letter rogatory's request that an expert witness be used

to verify the documents in question is vague since the testimony of

EDS employees would be lay testimony on the subject of the veracity

of the documents.      This objection is baseless, since immediately

after mentioning the use of an expert witness, the letter rogatory

goes on to provide an alternative that "any other suitable means

necessary" may be used to authenticate the documents.            The usual

and customary methods of authentication may be employed, and there

is no need for a straight-jacket to be placed on the methods of

authenticating documents.      EDS's attempt to find ambiguity in a

simple request to authenticate documents is not persuasive.

      Finally,   EDS    asserts    that   the    subpoena   issued   to   the

"Custodian of Records for EDS" fails to adequately identify the

individual to be examined.    Although it may be true, as EDS claims,

that every employee of EDS is a custodian of some documents, such

subterfuge will not jeopardize the efficacy of the letter rogatory.

Testimony, or the production of documents required by a letter

rogatory, will be taken in accordance with the Federal Rules of

Civil Procedure.       28 U.S.C. § 1782.          Federal Rule of Civil

Procedure   30(b)(6)    provides   that    EDS    may   designate    company

officials to testify as to the authenticity of the documents in

question.   Since EDS's designation of a representative who may

authenticate documents is provided for in the Federal Rules of

Civil Procedure, there is no basis for arguing that the letter

rogatory failed to meet due process requirements.


                                    7
     For   these   reasons,   we   find   that   no   discoverability

determination under the requesting nation's laws is necessary

before honoring a letter rogatory, and that the letter rogatory in

question here raises no due process concerns.    The judgment of the

district court is AFFIRMED.




                                   8